Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Objections
	Claim 2 is objected to because of the following informality: each limitation recites “the physical building condition” but this term is not recited in claim 1, creating an antecedent basis problem.
	Claim 15 is objected to because of the following informality: before the first limitation the claim recites “a plurality of directed acyclic graphs, each directed acyclic graph corresponding to one of the identified on or more timeseries processing workflows,” and “on or more timeseries processing workflows” is unclear language and looks like “one or more timeseries processing workflows.”

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Independent claim 1 recites a timeseries data management system comprising one or more computer-readable storage media.  Examiner found support in the specification paragraph 0360 describing machine readable media as comprising “RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor.”  The descriptions and non-limiting examples do not limit said media from being signals and thus recites non-statutory subject matter.  Per the David Kappos memo dated 1/26/10, Examiner suggests amending to recite one or more non-transitory computer-readable storage media.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17-20, and 24 of U.S. Patent No. 10,095,756.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,113,295.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter but different statutory categories.  See chart below.
Instant Application claim
‘756 Patent claim
‘295 Patent claim
1
1
1
2
1
2
3
5
3
4
6
4
5
7
5
6
1
6
7
4
7
8
2
6
9

1
10
3
8
11
8
9
12
9
10
13
10
11
14
17
12
15
20
13
16
22
14
17
23
15
18
18
13
19
19
16
20
24
17





Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azvine et al (US 201800765038), hereafter Azvine.
With respect to claim 1, Azvine teaches:
receive one or more timeseries processing workflows that apply to the raw data timeseries, each of the timeseries processing workflows comprising a sequence of timeseries processing operations (paragraphs 0008, 0039 identify sequences of events (workflow); 
	identify the one or more timeseries processing workflows that apply to a raw data timeseries (paragraph 0039 identify events in sequences, paragraph 0040 sequences are of time-ordered events); 
	process the raw data timeseries using the identified timeseries processing workflows to generate one or more derived data timeseries (paragraphs 0043, 0044 combining event sequences for equivalence classes); and 
generate a plurality of directed acyclic graphs, each directed acyclic graph corresponding to one of the timeseries processing workflows and representing the sequence of timeseries processing operations in the corresponding workflow (paragraph 0042-0046 directed acyclic graphs (DAGs) for event sequences); 
wherein each directed acyclic graph comprises one or more blocks representing at least one of one or more input timeseries to which the corresponding workflow applies, the sequence of timeseries processing operations in the corresponding workflow, or the one or more derived data timeseries generated by applying the predefined sequence of timeseries processing operations to the input timeseries (paragraphs 0042-0046 DAGs for event sequences for input events (time-ordered)).
With respect to claim 14, Azvine teaches:
identify one or more timeseries processing workflows that apply to a raw data timeseries, each of the timeseries processing workflows comprising a predefined sequence of timeseries processing operations (paragraph 0039 identify events in sequences, paragraph 0040 sequences are of time-ordered events); 
process the raw data timeseries using the one or more identified timeseries processing workflows to generate one or more derived data timeseries (paragraphs 0043, 0044 combining event sequences for equivalence classes); and 
optimize the identified one or more timeseries processing workflows by: 
	selecting multiple of the identified one or more timeseries processing workflows that require one or more shared input timeseries (paragraph 0043 selecting multiple event sequences); and 
	combining the selected timeseries processing workflows that require the one or more shared input timeseries into a single timeseries processing workflow (paragraph 0043 combining sub-sequences of events).
With respect to claim 20, Azvine teaches:
generating a raw data timeseries comprising a plurality of raw data samples (paragraph 0040 input events as time-ordered events); 
identifying one or more timeseries processing workflows that apply to the raw data timeseries, each of the identified one or more timeseries processing workflows comprising a predefined sequence of timeseries processing operations (paragraph 0039 identify events in sequences, paragraph 0040 sequences are of time-ordered events); 
processing the raw data timeseries using the identified one or more timeseries processing workflows to generate one or more derived data timeseries (paragraphs 0043, 0044 combining event sequences for equivalence classes); and 
optimizing the identified one or more timeseries processing workflows by: 
	selecting multiple of the identified one or more timeseries processing workflows that require one or more shared input timeseries (paragraph 0043 selecting multiple event sequences); and 
	combining the selected timeseries processing workflows that require the one or more shared input timeseries into a single timeseries processing workflow (paragraph 0043 combining sub-sequences of events).
With respect to claims 3 and 16, Azvine teaches wherein the one or more processors are configured to execute the instructions to optimize each of the timeseries processing workflows by combining two or more individual timeseries processing operations in a single workflow into a combined timeseries processing operation (paragraph 0053 example of common sub-sequences combined in a DAG).
With respect to claim 4, Azvine teaches:
identifying multiple timeseries processing workflows that require one or more shared input timeseries (paragraph 0047 identifying multiple time-stamped events sharing a common equivalency class); and 
combining the identified timeseries processing workflows into a single timeseries processing workflow (paragraph 0047 combining the events of a common equivalency class in a sequence in a DAG).
With respect to claims 5 and 17, Azvine teaches wherein the instructions cause the one or more processors to generate the derived data timeseries prior to a request for the derived data timeseries (paragraph 0046 using a DAG to predict future events (prior to a request), also paragraphs 0070-0071).
With respect to claims 6, 8, 15, and 18, Azvine teaches:
one or more input blocks representing the one or more input timeseries to which the corresponding workflow applies (paragraph 0053 DAG generated for each event in each of sequences of events); 
one or more functional blocks representing the sequence of timeseries processing operations in the corresponding workflow (paragraph 0053 DAG fir event sequence for example 204’); and 
one or more output blocks representing the one or more derived data timeseries generated by applying the predefined sequence of timeseries processing operations to the input timeseries (paragraph 0053 example of common sub-sequences combined in a DAG).
With respect to claim 9, Azvine teaches wherein the particular sequence of timeseries processing operations is at least one of a dynamically defined sequence of timeseries processing operations or a predefined sequence of timeseries processing operations (paragraph 0053 event sequence 204’ is predefined).
With respect to claims 10 and 19, Azvine teaches wherein the input timeseries comprise at least one of: the raw data timeseries; or the one or more derived data timeseries (paragraph 0040 input events as time-ordered events).
With respect to claim 11, Azvine teaches: 
detect a change in the raw data timeseries or the one or more derived data timeseries (paragraph 0087 detect a change in an event sequence); 
process the changed data timeseries in response to detecting the change (paragraph 0087 process the event sequence with said change as a new sequence).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        10/7/22